DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 5/12/2021 in which claims 1 and 10 have been amended. Currently claims 1-10 are pending for examination in this application. 

Affidavit
The declaration under 37 CFR 1.132 filed 5/12/2021 is insufficient to overcome the rejection of claim 1 based upon Miyazawa et al. in view of Kuoichi as set forth in the Non-Final Office action because:  The masks were provided only on one head size. The volume is variable depending on how it is applied and the user’s particular face shape. Thus a measurement of volume on one head is insufficient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et a. (US 2005/0145250 A1) in view of Kouichi (JP 2004/016753 A) (translation provided by applicant is used in the rejection set forth below).
Regarding claim 1, Miyazawa discloses a steam heating tool (figure 1) comprising:
	a cover member (1) that has a cover portion (21) covering a mouth and a nose of a user (see figure 4);
	a steam generator (3) that is held on a surface of the cover portion on a side of the user (see figure 2), 
	wherein a space interposed between the cover portion and a face of the user is formed at a time of use (see figure 4 wherein the tool is placed over the user’s face and thus forming a space therebetween).
	Miyazawa does not explicitly state wherein the steam heating tool satisfies formulae 1 to 3:
	300 ≤ VG ≤ 1,500
	40 ≤ MV ≤ 150
	5 ≤ VG/MV ≤ 25
	wherein in the formulae 1 to 3, VG represents a cumulative steam generation amount released into the space for 10 minutes from a start of steam generation of the steam generator, and MV represents a volume of the space.
	With regards to the volume of space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Miyazawa to have 40 ≤ MV ≤ 150
 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior 
	Regarding steam generation, Kouichi teaches a mask with steam generation wherein steam generation amount is 2g in 15 minutes. Assuming the units are mg, that is 2000mg in 15 minutes. 2000mg divided by 15 minutes =133.33 mg/minutes so in 10 minutes 1333.3 mg are produced which falls within the claimed range (page 5, paragraph 1 of translation provided by applicant). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazawa wherein 300 ≤ VG ≤ 1,500 as taught by Kouichi for the benefit of proper moisture content as discussed on page 5, paragraph 1 of Kouichi. 
	Thus as modified Miyazawa discloses 5 ≤ VG/MV ≤ 25 as well. 

Regarding claim 2, Miyazawa further discloses a maximum length of a vertical center line (height) of the cover portion of the steam heating tool is 12 to 20 cm. ([0061] height = 100-200mm = 10-20cm).

Regarding claim 3, Miyazawa further discloses a ration of a maximum length (100-200 [0061]) of a vertical centerline of the cover portion to a length of an upper side of the cover portion (180-300 [0061]) is 0.6-1.7 (0.55-0.66). In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 4, Miyazawa further discloses 30 ≤ T ≤ 45. Miyazawa discloses an optimum temperature [0022] which can be altered based on the material interfacing with the user and further a temperature of less than 50 C [0058]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 5, Miyazawa further discloses wherein the steam generator is held in a region that covers the nose of the user (see figure 4). 

Regarding claim 6, Miyazawa further discloses wherein the cover member has a fixing portion that fixes the steam heating tool to the face of the user [0057].

Regarding claim 9, Miyazawa further discloses wherein the steam generator generates steam by an oxidation reaction of an oxidizable metal [0057].

Regarding claim 10, Miyazawa further discloses A method of using a steam heating tool (shown in figure 1), wherein the steam heating tool according to claim 1 (see claim 1 above) is used so as to cover the nose and the mouth of the user by the cover portion (see figure 4).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et a. (US 2005/0145250 A1) in view of Kouichi (JP 2004/016753 A) in further view of Aspelin et al. (US 3,971,369 A). 
Regarding claims 7-8 Miyazawa discloses the claimed invention substantially as claimed as set forth for claim 1 above. Miyazawa does not explicitly disclose the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space. 
However, Aspelin teaches that it is known to provide a face covering configured to be foldable and used in an unfolded state from a folded state to form the space (col. 2, lines 37-51); wherein the cover portion has a folding line (52) on the vertical portion (see figures 6, 7) and is unfolded from a state folded in half by the folding line to form the space (col. 2, lines 37-51). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazawa wherein the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space as taught by Aspelin for the benefit of a more compact mask when not in use.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the formulae in claim 1 are critical in order to improve the feeling of steam, relaxation and dryness by being able to supply an appropriate amount of steam at an appropriate temperature to the user of the heating tool while obtaining a good wearing feeling and points to table 3 of applicant’s disclosure (see page 7-8 of applicant’s remarks). As set forth in MPEP 2144.05 III applicant can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The examiner notes that applicant’s remarks, nor the affidavit filed 5/12/2021 indicate that the results in table 3 are unexpected.
Further, it is the examiner’s position that there is nothing unexpected about the results in table 3. Take example 5 and comparative example 1. Both generate steam at the same rate while the volume of example 5 is larger than that of comparative example 1. It is not unexpected that a smaller mask feels smaller, nor that a smaller space with the same amount of steam generated feels hotter and 
With regards to the prior art of Miyazawa, applicant’s representative asserts that Miyazawa is meant to make the gap between the humidifier and the face as small as possible by making the humidifier easily deform. The examiner notes that Miyazawa is concerned with preventing the steam from escaping the mask. As set forth in [0018], the flexibility prevents the escaping of steam to the outside. This is also discussed in paragraphs applicant cited (see [0014] and [0020]). The examiner has not found any statement in Miyazawa that states the gap must be small. Applicant’s representative indicates that [0058] is evidence that Miyazawa that the gap is small. The examiner respectfully disagrees. Miyazawa does not indicate that the gap is meant to be small, but rather [0058] states that the heat insulator can prevent extreme temperature rise in the space between the face and the humidifier, without any description of the size of that space. The examiner has not been persuaded by applicant’s arguments that the object of Miyazawa is to keep the gap between the face and mask as small as possible. The examiner also notes that the volume is variable depending on how the mask is applied and also the individual’s face shape. The declaration filed 5/12/2021 has not been found persuasive. The masks were provided only on one head size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785